Title: From George Washington to John Mercereau, 2 June 1779
From: Washington, George
To: Mercereau, John


        
          Sir
          Camp at Middle Brook June 2d 1779
        
        If you could fall upon some method to obtain knowledge of the strength and situation of the enemy on Staten Island & this in as short a time as possible, I shall thank you. after putting this business in a proper train for execution, I should be glad to see you at this place—if it could be tomorrow morning it would suit me best.
        
        I will pay the persons you employ, but wish the undertaking to appear as proceeding wholly from your own curiosity; for a surmise of its coming from me may defeat all I have in view—The particular Regiments that [are] on the Island—their exact quarters—whether at their forts, & if not at what distance from them—are matters I wish to be solved in—also whether any troops have been sent off or brought on the Island lately. Whether any Vessels lies in, or just out of the narrows—& whether any fleet has arrived lately? where from, & the contents of it. I am &c.
        
          G.W.
        
      